I114th CONGRESS2d SessionH. R. 6337IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Weber of Texas (for himself, Mr. Culberson, Mr. Gene Green of Texas, Mr. Sessions, Mr. Babin, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, with respect to the definition of urbanized area, and for other purposes. 
1.Definition of urbanized areaSection 5302(23) of title 49, United States Code, is amended— (1)by striking The term and inserting the following:  
 
(A)In generalThe term; and (2)by adding at the end the following: 
 
(B)Additional areasNotwithstanding subparagraph (A), an area shall be treated as an urbanized area if the Secretary of Commerce determines that— (i)the area was defined and designated in a previous decennial census as an urbanized area; 
(ii)the area was not defined and designated in the most recent decennial census as an urbanized area as the result of a natural disaster that caused the population of the area to fall below 50,000 people; and (iii)the most recent annual estimate of the Bureau of the Census estimates the population of the area to be restored to 50,000 or more people.. 
